Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 has been entered.
 
Response to Request for Continued Examination
This communication is in response to the Amendment filed on 06/14/2021.

Rejection of Claims under 35 U.S.C. 112 
Applicant’s Arguments:
Applicant cites paragraphs 7, 11, 13, 16, 126, 129, and 134 in the specification for the written description support for the limitations regarding a message with VNF identifications (e.g. a connectivity check message) from a PAN or a network management system to a virtual proxy.
Examiner’s Response:
Applicant's arguments have been fully considered and they are persuasive. Specifically, the specification providing written description for a message with VNF identifications (e.g. a connectivity check message) from a physical node or a network management system to a virtual proxy. Then ¶ [0126] of the specification describes that a physical node being a physical access node and a virtual node being a virtual access node. Therefore it would be reasonable for one of ordinary skill in the art to determine that Applicant has the possession of the written description for a message with VNF identifications (e.g. a connectivity check message) from a physical access node (PAN) or a network management system to a 

Rejection of Claims under 35 U.S.C. 103 
Applicant’s Arguments:
Applicant argues that PAPPAS identified components are external to the application server rather than being internal. Therefore Applicant argues the prior art of record does not teach the amended limitations regarding “internal”/“operating on”.
Examiner’s Response:
A new reference BIRMIWAL (U.S. Pub. No. 2015/0195181 A1) is introduced to replace PAPPAS. In analogous teaching of testing, BIRMIWAL teaches a set of applications running on a testing node and in other words the set of applications being internal to the testing node (Fig.1-3, ¶ [0029-0030], ¶ [0072], ¶ [0034], ¶ [0030], Each application testing client 110, 115, 120, 125 is a system of one or more data processing devices that perform operations in accordance with the logic of one or more sets of machine-readable instructions. These instructions include the applications under test. The instructions can be tangibly embodied in hardware, in software, or in combinations thereof … The activities performed by application testing client 110, 115, 120, 125 can include the retrieval of the applications under test; individual applications at application testing clients 110, 115, 120, 125; application testing clients 110, 115, 120, 125 can access and execute the identified application; different application testing clients 110, 115, 120, 125 can run the applications under test in different environments (e.g., in different web browsers or different desktops)). BIRMIWAL further teaches that the testing node receives identifications of the set of applications from an external server node (Fig.1-3, ¶ [0033-0034], ¶ [0010], ¶ [0036], Server system 105 can distribute the identifiers to application testing clients 110, 115, 120, 125, assigning respective application testing clients 110, 115, 120, 125 to test the identified application… In response to receipt of an identifier, application testing clients 110, 115, 120, 125 can access and execute the identified application. The identified application can be executed in accordance with one or more test routines; The server system can be programmed to transmit an identifier of a first application in the collection to a first of the application testing clients in response to receipt of a confirmation received from the first application testing client that testing of a second application in the collection is completed; server system 105 responds to the receipt of inspection results with an identifier of another application that is to be tested. In other implementations, server system 105 distributes such identifiers independently of the receipt of inspection results. For example, a queue of identifiers of applications to be tested can be built up at each application testing client 110, 115, 120, 125 by server system 105. In any case, after completing the testing of one application that requests dynamic content, application testing clients 110, 115, 120, 125 test a different such application) in order to test the network functions of the set of applications (Fig.1-3, ABSTRACT, ¶ [0029-0030], a collection of application testing clients each comprising one or more data processing devices, each client programmed to test applications that request dynamic web content by executing assigned applications; Each application testing client 110, 115, 120, 125 is a system of one or more data processing devices that perform operations in accordance with the logic of one or more sets of machine-readable instructions. These instructions include the applications under test …The activities performed by application testing client 110, 115, 120, 125 can include the retrieval of the applications under test, inspection of the content of the applications under test, inspection and recording of the messages sent to and received by the applications under test, and the preparation of logs of test results … different application testing clients 110, 115, 120, 125 can run the applications under test in different environments (e.g., in different web browsers or different desktops), execute different testing routines (e.g., with different test conditions)). Please see the complete Graham v. Deere analysis in the 103 rejections.
For a record of prosecution, additional reference FRICK (US 2013//0347010 A1) is identified and included in the Form 892 to teach receiving identification information of an internal function from an external system/node for identifying an address of the internal function for testing (Fig.3, ¶ [0048-0049], ¶ [0027], ¶ [0041]).

DETAILED ACTION
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-10, and 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 10 recite “receiving, at a processor operating the first virtual proxy, a first message from the physical access node or a network management system that are external to the virtual access node”. Fig.2b , 2c, ¶ [0126] only indicate that a physical access node (PAN) is external to a virtual access node. However, there is no written description for where “a network management system” is located and let alone being “external to a virtual access node”. Therefore the bolded limitations render written description issue. Dependent claims fail to cure the deficiency and thus are rejected for the same reason. Applicant is recommended to delete “a network management system”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8, 10, 12, 14-15, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over CAI (U.S. Pub. No. 2015/0138948 A1), in view of IANSON (U.S. Pub. No. 2017/0208147 A1), and further in view of RAO (U.S. Pub. 2016/0164596 A1), and further in view of BALAKRISHNAN (U.S. 2014/0273936 A1), and further in view of in view of BIRMIWAL (U.S. Pub. No. 2015/0195181 A1), hereinafter CAI-IANSON-RAO-BALAKRISHNAN-BIRMIWAL.
Per claims 1 and 10, CAI teaches “A method (Claim 20, ¶ [0016], A non-transitory computer readable medium including computer executable instructions, wherein the instructions, when executed by a processor, implement a method for detecting a failed node in a structured network; there is a node configured to detect a failed node in a structured network… The node also includes an interface that is configured to receive a keep-alive query … The interface also sends a keep-alive query response) [Comment: the citations above are cited to teach the limitations in claim 10 for “a network interface”, :a memory”, and “a processor”.] for performing a connectivity check by a first [...given node...] …, wherein the method comprises: (ABSTRACT and ¶ [0004], detecting a failed node in a structured network…  instructing active nodes in the active group to send a keep-alive query to the current node… instructing passive nodes to listen for a keep-alive query from the current node and to reply with a keep-alive query response to the current node; An important characteristic and also the main reason why the keep-alive mechanisms are used in the distributed networks is that the keep-alive mechanisms proactively allow the detection of a node or connection outage before these nodes and connections are needed by the underlying applications or services) receiving, at a processor (Claim 20, when executed by a processor, implement a method) operating the [...given node...] … identification information that identifies a […neighbor node…] set …, wherein the […neighbor node…] set comprises at least one of service functions or network functions …, and wherein the […neighbor node…] set comprises a first […neighbor node…]; obtaining, by the processor operating the first [...given node...], the identification information … obtaining, by the processor operating the first […given node…], address information of the first [...neighbor node...] based on the identification information of the […neighbor node…] set and a […neighbor node…] list, wherein the […neighbor node…] list comprises a correspondence between the identification information and the address information of the first […neighbor node…]; (¶ [0046-0047], ¶ A Neighbor Set Table (NST) may be automatically maintained in each node to store the information of its neighbor nodes in the distributed system. In NST, for each neighbor node there is an entry including the following fields: Node ID, IP address, and Neighbor List. The Node ID is used to uniquely represent the node in the distributed overlay network, e.g., in the P2P network, the ID is the node's Peer ID. The IP address is used to transfer messages, including keep-alive messages, between the nodes…Table 1 shows an example of the NST for the node 212. From the table, it can be seen that node 212's neighbor nodes include nodes 202, 222, and 224. The IP address of node 202 is “192.168.0.100,”…The IP address of node 222 is “192.168.0.200”; the current node can communicate with the neighbor nodes and the basic information (e.g., ID and IP address) of the nodes has been exchanged. When a node joins or leaves the network, its neighbor nodes shall update their Neighbor Set 204; the two nodes 202 and 212 already know each other's Node ID and IP address and can communicate with each other) and imitating, by the processor operating the first […given node…], a connectivity check of the first [...neighbor node...] based on the address information of the first […neighbor node…]” (¶ [0010], ¶ [0004] and ¶ [0075-0076], The main function of a sender task at a given node is to send keep-alive requests to the receiver tasks of the nodes in the neighbourhood of the given node…the given node does not receive a reply from the another node…the given node detects an outage of the another node; a node 104 sends a keep-alive message 106 to a neighbour node 108. If no reply is received at node 104 from the node 108, then node 104 assumes that node 108 is down (has failed). This is true for each node 102 of the network 100, i.e., each node of the network constantly probes other nodes to which it is connected; if the current node 202 does not receive in step 922 a a response after sending a keep-alive query message to its neighbor node 212, it may re-send a keep-alive query message during a pre-defined interval. If there is still no reply from the neighbor node 212, the current node 202 should conclude in step 924 that the neighbor node 212 has failed…). [Comment: Also see ¶ [0051] and ¶ [0041] for the teachings of the connectivity check.]
However, CAI does not teach that the nodes are “virtual proxy” and “virtualization network function (VNF)” on a virtual access node. Therefore CAI does not teach a processor of “first virtual proxy” performing the connectivity check on a “virtualization network function (VNF)”. 
virtual network functions (VNFs 108 a to 108 c) used, for example, by various applications (APPS 106 a to 106 c), for example Traffic Steering applications, running on the network. VNFs 108 a to 108 c are implementations of a network function that can be deployed on a suitable NFV Infrastructure (NFVI) 122 (i.e. the totality of all hardware and software components that build up the environment in which VNFs are deployed), typically running as a virtual machine in a Hypervisor) connect with a virtual proxy which provides accesses among virtual nodes/components (e.g. NFVO 102, VNFM 110, VIM 120, component 118, VNFs 10, etc.), wherein the VNF set and the virtual proxy internal to a virtual system/node (Fig.1, 3, ¶ [0039], ¶ [0041-0042] and ¶ [0046], the request is intercepted by the proxy 200 and the contents read…a response from the VIM 120, for example, allocating the requested resources, is intercepted by the proxy 200 and forwarded to the VNFM 110 and also sent in near real time to the NFVO 102; shown in FIG. 3…the proxy 200 is located within, i.e. is a part of, the VIM 120….In the case of the proxy 200 incorporated into the VIM 120…since the proxy 200 in the architecture shown in FIG. 3 is within, i.e. is a part of the VIM 120, rather than requests and responses between the VNFM 110 and the VIM 120 being intercepted and forwarded by the proxy 200, such requests and responses are instead received and sent by a proxy function of the VIM 120 to a component 118 of the VIM 120; the NFVO 102 may communicate to the proxy 200 which sources, for example, which VNFs 108 a to 108 c, APPS 106 a to 106 c, or VNFM 110 are authorized to be allocated which resource. In S502 of FIG. 4, the proxy 200 intercepts (or alternatively receives) and reads a request from a VNFM 110 to a VIM 120). [Comment: the virtual proxy can be implemented in an independent node 200 as shown in Fig.1 or can be implemented as a part of another virtual node VIM 120 as shown in Fig.3.]
Thus, given the teaching of IANSON, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a virtual proxy and a VNF of a VNF set on a virtual access node wherein the VNF set comprises network functions of IANSON into a node performing a connectivity check on another node of a node set based on ID-address correspondence of CAI, such that a virtual proxy would perform a connectivity check on a VNF of a VNF 
However, although CAI modified by IANSON (hereinafter CAI-IANSON) teaches that a network comprises a virtual proxy associated with a virtual node performing a connectivity check on a VNF of a VNF set, CAI-IANSON does not teach the network being an optical network, namely “an optical access network”. 
In analogous teaching of connectivity check, RAO teaches an OAM proxy (an intermediate node) in an optical network performing a connectivity check (Fig.1, ¶ [0098-0099], ABSTRACT, ¶ [0067], intermediate node 22B in the working path 34 may detect the uni-directional failure “X” in the working path 34…and notify the headend node 22A and/or the tailend node 22C of the uni-directional failure “X” in the working path 34…the intermediate node 22B detects the failure “X” in the working path 34, by monitoring the OAM information from the OSC 32 as well as data traffic status information from the line card 56; detecting, based on the status of the optical layer, a uni-directional or bi-directional failure of a working path between the optical node and a second optical node, wherein the working path carries data traffic from the first optical node to the second optical node in the OTN when there is no failure in the working path; and switching, triggered by the uni-directional or bi-directional failure of the working path, to select the data traffic from a protection path, wherein the protection path carries data traffic between the optical node and the second optical node; An exemplary optical transport network (OTN) 20 is shown in FIG. 1… optical switch nodes 22A-22 n (hereinafter referred to as “nodes” or “optical nodes”).
Thus, given the teaching of RAO, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of an OAM proxy in an intermediate node 22B in the working path 34 may detect the uni-directional failure “X” in the working path 34…and notify the headend node 22A and/or the tailend node 22C of the uni-directional failure “X” in the working path 34…the intermediate node 22B detects the failure “X” in the working path 34, by monitoring the OAM information from the OSC 32 as well as data traffic status information from the line card 56; detecting, based on the status of the optical layer, a uni-directional or bi-directional failure of a working path between the optical node and a second optical node, wherein the working path carries data traffic from the first optical node to the second optical node in the OTN when there is no failure in the working path; and switching, triggered by the uni-directional or bi-directional failure of the working path, to select the data traffic from a protection path, wherein the protection path carries data traffic between the optical node and the second optical node). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of a proxy (an OAM proxy in an optical network) as taught by RAO into another known method of a virtual proxy associated with a virtual node performing a connectivity check on a VNF of a VNF set as taught by CAI-IANSON to yield predictable and reasonably successful results of a virtual OAM proxy in an optical network associated with a virtual node performing a connectivity check on a VNF of a VNF set, especially given that RAO and IANSON are in the same field of performing connectivity check (KSR MPEP 2143).
However, CAI-IANSON modified by RAO (hereinafter CAI-IANSON-RAO) does not teach that the optical network comprising “a network node that comprises a physical access node and a virtual access node”. 
Each mobile network gateway contains a number of virtual and physical access point nodes (APNs) 104 that define the specific external network, whether public or private, to which the packet is destined). 
Thus, given the teaching of BALAKRISHNA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a network node comprising a physical access node and a virtual access node of BALAKRISHNA into an optical access network of CAI-IANSON-RAO, such that an optical access network would comprise a network node that comprises a physical access node and a virtual access node. One of ordinary skill in the art would have been motivated to do so because BALAKRISHNA recognizes that it would have been advantageous to use a gateway/proxy that contains a number of virtual access nodes and physical access nodes to define a specific external network (¶ [0014], Each mobile network gateway contains a number of virtual and physical access point nodes (APNs) 104 that define the specific external network, whether public or private, to which the packet is destined). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a network node comprising a physical access node and a virtual access node as taught by BALAKRISHNA into another known method of an optical access network as taught by CAI-IANSON-RAO to yield predictable and reasonably successful results (KSR MPEP 2143).
However, CAI teaches a node discovering identifications of other nodes in a neighbor set by the node itself, rather than being notified by “a physical access node or a network management system”. Therefore CAI-IANSON-RAO-BALAKRISHNAN does not teach “receiving, at a processor operating the first virtual proxy, a first message from the physical access node or a network management system that are external to the virtual access node, wherein the first virtual proxy is internal to the virtual access node, wherein the first message comprises identification information that identifies a virtualization network function (VNF) set operating on the virtual access node … obtaining … the identification information based on the first message”.
Each application testing client 110, 115, 120, 125 is a system of one or more data processing devices that perform operations in accordance with the logic of one or more sets of machine-readable instructions. These instructions include the applications under test. The instructions can be tangibly embodied in hardware, in software, or in combinations thereof … The activities performed by application testing client 110, 115, 120, 125 can include the retrieval of the applications under test; individual applications at application testing clients 110, 115, 120, 125; application testing clients 110, 115, 120, 125 can access and execute the identified application; different application testing clients 110, 115, 120, 125 can run the applications under test in different environments (e.g., in different web browsers or different desktops)). BIRMIWAL further teaches that the testing node receives identifications of the set of applications from an external server node (Fig.1-3, ¶ [0033-0034], ¶ [0010], ¶ [0036], Server system 105 can distribute the identifiers to application testing clients 110, 115, 120, 125, assigning respective application testing clients 110, 115, 120, 125 to test the identified application… In response to receipt of an identifier, application testing clients 110, 115, 120, 125 can access and execute the identified application. The identified application can be executed in accordance with one or more test routines; The server system can be programmed to transmit an identifier of a first application in the collection to a first of the application testing clients in response to receipt of a confirmation received from the first application testing client that testing of a second application in the collection is completed; server system 105 responds to the receipt of inspection results with an identifier of another application that is to be tested. In other implementations, server system 105 distributes such identifiers independently of the receipt of inspection results. For example, a queue of identifiers of applications to be tested can be built up at each application testing client 110, 115, 120, 125 by server system 105. In any case, after completing the testing of one application that requests dynamic content, application testing clients 110, 115, 120, 125 test a different such application) in order to test the network functions of the set of applications (Fig.1-3, ABSTRACT, ¶ [0029-0030], a collection of application testing clients each comprising one or more data processing devices, each client programmed to test applications that request dynamic web content by executing assigned applications; Each application testing client 110, 115, 120, 125 is a system of one or more data processing devices that perform operations in accordance with the logic of one or more sets of machine-readable instructions. These instructions include the applications under test …The activities performed by application testing client 110, 115, 120, 125 can include the retrieval of the applications under test, inspection of the content of the applications under test, inspection and recording of the messages sent to and received by the applications under test, and the preparation of logs of test results … different application testing clients 110, 115, 120, 125 can run the applications under test in different environments (e.g., in different web browsers or different desktops), execute different testing routines (e.g., with different test conditions)).
Thus, given the teaching of BIRMIWAL, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a testing node receiving identifications of an internal function set from an external network management server system for testing the internal function set as taught by BIRMIWAL into a testing virtual access node hosting a virtual proxy for testing a virtualization network function (VNF) set as taught by CAI-IANSON-RAO-BALAKRISHNAN, such that a testing virtual access node hosting a virtual proxy would receive identifications of an internal VNF set from an external network management system in order to test the internal VNF set. One of ordinary skill in the art would have been motivated to do so because BIRMIWAL recognizes that it would have been advantageous to identify different applications to test for different testing nodes (¶ [0036], server system 105 responds to the receipt of inspection results with an identifier of another application that is to be tested. In other implementations, server system 105 distributes such identifiers independently of the receipt of inspection results. For example, a queue of identifiers of applications to be tested can be built up at each application testing client 110, 115, 120, 125 by server system 105. In any case, after completing the testing of one application that requests dynamic content, application testing clients 110, 115, 120, 125 test a different such application). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, 

Per claims 3 and 12, CAI further teaches “sending, via the network interface, (¶ [0016], there is a node configured to detect a failed node in a structured network… The node also includes an interface that is configured to receive a keep-alive query from active nodes and send a keep-alive query to passive nodes and receive a keep-alive query response from the passive nodes. The interface also sends a keep-alive query response to the active nodes in response to the keep-alive query) a second message to the first [...neighbor node...], wherein the second message comprises a destination including the address information of the first [...neighbor node...]; (¶ [0046], ¶ [0066] and ¶ [0004], A Neighbor Set Table (NST) may be automatically maintained in each node to store the information of its neighbor nodes in the distributed system. In NST, for each neighbor node there is an entry including the following fields: Node ID, IP address, and Neighbor List…The IP address is used to transfer messages, including keep-alive messages, between the nodes; the two nodes 202 and 212 already know each other's Node ID and IP address and can communicate with each other; a node 104 sends a keep-alive message 106 to a neighbour node 108) determining, by the processor, that the first [...neighbor node...] or connectivity of the first [...neighbor node...] is abnormal when a first response message is not received from the first […neighbor node..]” (¶ [0010], ¶ [0004] and ¶ [0075-0076], The main function of a sender task at a given node is to send keep-alive requests to the receiver tasks of the nodes in the neighbourhood of the given node…the given node does not receive a reply from the another node…the given node detects an outage of the another node; a node 104 sends a keep-alive message 106 to a neighbour node 108. If no reply is received at node 104 from the node 108, then node 104 assumes that node 108 is down (has failed). This is true for each node 102 of the network 100, i.e., each node of the network constantly probes other nodes to which it is connected; if the current node 202 does not receive in step 922 a a response after sending a keep-alive query message to its neighbor node 212, it may re-send a keep-alive query message during a pre-defined interval. If there is still no reply from the neighbor node 212, the current node 202 should conclude in step 924 that the neighbor node 212 has failed…). In addition, IANSON teaches “VNFs” and “a virtual proxy”. The motivation and combination is the same as that of claims 1 and 10.


Per claims 5 and 14, IANSON further teaches a second VNF out of a set of VNFs (Fig.3, ¶ [0029], virtual network functions (VNFs 108 a to 108 c) used, for example, by various applications (APPS 106 a to 106 c), for example Traffic Steering applications, running on the network. VNFs 108 a to 108 c are implementations of a network function that can be deployed on a suitable NFV Infrastructure (NFVI) 122 (i.e. the totality of all hardware and software components that build up the environment in which VNFs are deployed), typically running as a virtual machine in a Hypervisor). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the connective check method as taught by CAI for a second VNF as taught by IANSON, the same way as for the first VNF recited in claims 1 and 10. Therefore CAI in view of IANSON teaches “wherein: the VNF set further comprises a second VNF, wherein the VNF list further comprises a correspondence between the identification information and address information of the second VNF, and wherein the method further comprises: obtaining, by the processor, the address information of the second VNF based on the identification information and the VNF list; and initiating, by the processor, the connectivity check of the second VNF based on the address information of the second VNF”. 

Per claims 6 and 15, IANSON further teaches “sending, via a network interface, (¶ [0016], there is a node configured to detect a failed node in a structured network… The node also includes an interface that is configured to receive a keep-alive query from active nodes and send a keep-alive query to passive nodes and receive a keep-alive query response from the passive nodes. The interface also sends a keep-alive query response to the active nodes in response to the keep-alive query)  a third message to the second [...neighbor node...] based on the first message and the address information of the second [...neighbor node...], wherein the third message comprises a destination address including the address information of the second [...neighbor node...]; (¶ [0046], ¶ [0066] and ¶ [0004], A Neighbor Set Table (NST) may be automatically maintained in each node to store the information of its neighbor nodes in the distributed system. In NST, for each neighbor node there is an entry including the following fields: Node ID, IP address, and Neighbor List…The IP address is used to transfer messages, including keep-alive messages, between the nodes; the two nodes 202 and 212 already know each other's Node ID and IP address and can communicate with each other; a node 104 sends a keep-alive message 106 to a neighbour node 108) and determining, by the processor, that the second [...neighbor node...] or connectivity of the second [...neighbor node...] is abnormal when a third response message is not received from the second VNF” (¶ [0010], ¶ [0004] and ¶ [0075-0076], The main function of a sender task at a given node is to send keep-alive requests to the receiver tasks of the nodes in the neighbourhood of the given node…the given node does not receive a reply from the another node…the given node detects an outage of the another node; a node 104 sends a keep-alive message 106 to a neighbour node 108. If no reply is received at node 104 from the node 108, then node 104 assumes that node 108 is down (has failed). This is true for each node 102 of the network 100, i.e., each node of the network constantly probes other nodes to which it is connected; if the current node 202 does not receive in step 922 a a response after sending a keep-alive query message to its neighbor node 212, it may re-send a keep-alive query message during a pre-defined interval. If there is still no reply from the neighbor node 212, the current node 202 should conclude in step 924 that the neighbor node 212 has failed…). In addition, IANSON teaches “VNFs” and “a virtual proxy”. The motivation and combination is the same as that of claims 1 and 10.

Per claims 8 and 17, CAI further teaches “wherein the […neighbor node…] list further comprises a correspondence between the identification information and address information of a second […given node..], and wherein the method further comprises: sending, via a network interface, (¶ [0016], there is a node configured to detect a failed node in a structured network… The node also includes an interface that is configured to receive a keep-alive query from active nodes and send a keep-alive query to passive nodes and receive a keep-alive query response from the passive nodes. The interface also sends a keep-alive query response to the active nodes in response to the keep-alive query) a fourth message to the second [...given node...], wherein the fourth message comprises a destination address including the address information of the second [...given node...]; (¶ [0046], ¶ [0066] and ¶ [0004], A Neighbor Set Table (NST) may be automatically maintained in each node to store the information of its neighbor nodes in the distributed system. In NST, for each neighbor node there is an entry including the following fields: Node ID, IP address, and Neighbor List…The IP address is used to transfer messages, including keep-alive messages, between the nodes; the two nodes 202 and 212 already know each other's Node ID and IP address and can communicate with each other; a node 104 sends a keep-alive message 106 to a neighbour node 108) determining that the second [...given node...] or connectivity of the second [...given node...] is abnormal when a fifth response message is not received from the second […given node..]” (¶ [0010], ¶ [0004] and ¶ [0075-0076], The main function of a sender task at a given node is to send keep-alive requests to the receiver tasks of the nodes in the neighbourhood of the given node…the given node does not receive a reply from the another node…the given node detects an outage of the another node; a node 104 sends a keep-alive message 106 to a neighbour node 108. If no reply is received at node 104 from the node 108, then node 104 assumes that node 108 is down (has failed). This is true for each node 102 of the network 100, i.e., each node of the network constantly probes other nodes to which it is connected; if the current node 202 does not receive in step 922 a a response after sending a keep-alive query message to its neighbor node 212, it may re-send a keep-alive query message during a pre-defined interval. If there is still no reply from the neighbor node 212, the current node 202 should conclude in step 924 that the neighbor node 212 has failed…).
Moreover, IANSON further teaches a virtual proxy in a Virtualized Infrastructure Manager (VIM) (¶ [0041-0042] and ¶ [0046], shown in FIG. 3…the proxy 200 is located within, i.e. is a part of, the VIM 120….In the case of the proxy 200 incorporated into the VIM 120…since the proxy 200 in the architecture shown in FIG. 3 is within, i.e. is a part of the VIM 120, rather than requests and responses between the VNFM 110 and the VIM 120 being intercepted and forwarded by the proxy 200, such requests and responses are instead received and sent by a proxy function of the VIM 120 to a component 118 of the VIM 120) and IANSON further teaches multiple VIMs (¶ [0059] and ¶ [0022], VIMs 120; the NFV Orchestrator (NFVO) interfaces directly with the VNFMs and the VIMs). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have multiple virtual proxies wherein each proxy is located within a VIM. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a first virtual proxy and a second virtual proxy of IANSON into a node performing a connectivity check on another node based on ID-address correspondence of CAI, such that a first virtual proxy would perform a connectivity check on a second virtual proxy based on ID-address correspondence of the second virtual proxy. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating known types of nodes (a first virtual proxy and a second virtual) as taught by IANSON into another known method of a node performing a connectivity check on another node based on ID-address correspondence as taught by CAI to yield predictable and reasonably successful results of a first virtual proxy performing a connectivity check on a second virtual proxy based on ID-address correspondence (KSR MPEP 2143).

Per claims 19 and 20, IANSON further teaches “wherein the first virtual proxy is a virtual node proxy comprising an operation, administration, and maintenance (OAM) proxy, or a connectivity proxy” (Fig.1, 3, ¶ [0039], ¶ [0041-0042] and ¶ [0046], the request is intercepted by the proxy 200 and the contents read…a response from the VIM 120, for example, allocating the requested resources, is intercepted by the proxy 200 and forwarded to the VNFM 110 and also sent in near real time to the NFVO 102; shown in FIG. 3…the proxy 200 is located within, i.e. is a part of, the VIM 120….In the case of the proxy 200 incorporated into the VIM 120…since the proxy 200 in the architecture shown in FIG. 3 is within, i.e. is a part of the VIM 120, rather than requests and responses between the VNFM 110 and the VIM 120 being intercepted and forwarded by the proxy 200, such requests and responses are instead received and sent by a proxy function of the VIM 120 to a component 118 of the VIM 120; the NFVO 102 may communicate to the proxy 200 which sources, for example, which VNFs 108 a to 108 c, APPS 106 a to 106 c, or VNFM 110 are authorized to be allocated which resource. In S502 of FIG. 4, the proxy 200 intercepts (or alternatively receives) and reads a request from a VNFM 110 to a VIM 120). [Comment: proxy 200 provides connectivity to other virtual nodes/components (e.g. NFVO 102, VNFM 110, VIM 120, component 118, VNFs 10, etc.) and thus provide access from one virtual node/component to another virtual node/component. Therefore proxy 200 is a virtual access node proxy and a connectivity proxy.]
In addition, RAO further teaches the proxy (intermediate node) being an operation, administration, and maintenance (OAM) proxy (¶ [0099], ¶ [0044], the intermediate node 22B detects the failure “X” in the working path 34, by monitoring the OAM information from the OSC 32 as well as data traffic status information from the line card 56; OAM stands for Operation, Administration and Maintenance. Examples of OAM functions include continuity, connectivity and signal quality supervision). [Comment: the combination and motivation is the same as that of claims 1 and 10.]

Per claims 21-22, RAO further teaches a message being an OAM message or a connectivity check message (Fig.1, ¶ [0098-0099], ABSTRACT, ¶ [0067], intermediate node 22B in the working path 34 may detect the uni-directional failure “X” in the working path 34…and notify the headend node 22A and/or the tailend node 22C of the uni-directional failure “X” in the working path 34…the intermediate node 22B detects the failure “X” in the working path 34, by monitoring the OAM information from the OSC 32 as well as data traffic status information from the line card 56; detecting, based on the status of the optical layer, a uni-directional or bi-directional failure of a working path between the optical node and a second optical node, wherein the working path carries data traffic from the first optical node to the second optical node in the OTN when there is no failure in the working path; and switching, triggered by the uni-directional or bi-directional failure of the working path, to select the data traffic from a protection path, wherein the protection path carries data traffic between the optical node and the second optical node; An exemplary optical transport network (OTN) 20 is shown in FIG. 1… optical switch nodes 22A-22 n (hereinafter referred to as “nodes” or “optical nodes”).
.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CAI-IANSON-RAO-BALAKRISHNAN-BIRMIWAL, in view of TESSMER (U.S. Pub. No. 2015/0103679 A1).
Per claims 4 and 13, CAI further teaches “sending, via a network interface, (¶ [0016], there is a node configured to detect a failed node in a structured network… The node also includes an interface that is configured to receive a keep-alive query from active nodes and send a keep-alive query to passive nodes and receive a keep-alive query response from the passive nodes. The interface also sends a keep-alive query response to the active nodes in response to the keep-alive query) a second message to the first [...neighbor node...], wherein the second message comprises a destination address of including the address information of the first [...neighbor node...]” (¶ [0046], ¶ [0066] and ¶ [0004], A Neighbor Set Table (NST) may be automatically maintained in each node to store the information of its neighbor nodes in the distributed system. In NST, for each neighbor node there is an entry including the following fields: Node ID, IP address, and Neighbor List…The IP address is used to transfer messages, including keep-alive messages, between the nodes; the two nodes 202 and 212 already know each other's Node ID and IP address and can communicate with each other; a node 104 sends a keep-alive message 106 to a neighbour node 108). In addition, 
However, CAI only discloses reporting a malfunction to another node, instead of reporting a successful testing result (namely when receiving a response from a tested node). In other words, CAI discloses a first node send a connectivity test query to a second node, and when a response from the second node is not received by the first node, the first node reports a malfunction to another node (e.g. neighbor nodes of the second node) (¶ [0046] and ¶ [0043], When the current node detects the failure of one of its neighbor nodes, it shall notify the neighbor list of that neighbor node; if the current node 202 in the neighbor set 220 in FIG. 2 has detected the failure of node 212, node 202 should notify the failure of node 212 to all other nodes 222 and 224 in the neighbor set 220). Thus CAI does not teach performing such reporting when a successful response from the second node is received by the first node. Therefore CAI-IANSON-RAO-BALAKRISHNAN-BIRMIWAL does not teach “sending, via the network interface, a second response message to the physical access node or the network management system when a first response message is not received from the first VNF”.
In analogous teaching of connectivity test, TESSMER teaches a testing node reporting not only malfunction but also success of a testing on devices. Specifically TESSMER teaches when a response to a connectivity test is received by a testing node from multiple tested devices, the testing node reports test results to a network management system (controller 285) (Fig.2, ¶ [0043] ¶ [0079] and ¶ [0064], one or more controllers external to the host, such as the controller 285… the controllers can send commands to test the connectivity between the host machine 200 and one or more additional host machines (e.g., in the data center). The control interface 220, in some embodiments, also sends replies back to the controllers—e.g…connectivity test results, etc.; In the examples shown in FIGS. 4, 6, and 7, all of the test packets reach the intended destination, and therefore the originating host machine receives replies from all of these destination machines (i.e., one machine in the first example, and five machines in the second example). In this case, the host machine would report back to the controller that the ping operation was successful, and any statistics associated with the operation (e.g., elapsed time, percentage of packets received, etc.). If no responses are received after a set amount of time, then the host machine reports back to the controller that the operation failed. In the multicast case, the originating host machine may not be aware of all destinations in some embodiments. In this case, if one or more destinations is unreachable, the originating host may simply report to the controller the machines that were successfully reached. The controller, which stores information on the locations of the virtual machines in a network, would be able to identify which host machines were unreachable; The host machine then notifies the controller, or other entity that requested the connectivity test, of the results of the test. These results may include whether a packet was received … the elapsed time between sending the encapsulated test packet and receipt of the response packet). 
Thus, given the teaching of TESSMER, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a testing node reporting a test result to a network management system upon receiving a successful testing response of TESSMER into a virtual proxy testing a VNF of CAI-IANSON-RAO-BALAKRISHNAN-BIRMIWAL, such that a virtual proxy would send a test result to a network management system upon receiving a successful testing response from a VNF. One of ordinary skill in the art would have been motivated to do so because TESSMER recognizes that it would have been advantageous to collect test statistics from a testing node regardless of a success or an anomaly and also reporting successful testing information can help identify abnormal testing (¶ [0079], In the examples shown in FIGS. 4, 6, and 7, all of the test packets reach the intended destination, and therefore the originating host machine receives replies from all of these destination machines (i.e., one machine in the first example, and five machines in the second example). In this case, the host machine would report back to the controller that the ping operation was successful, and any statistics associated with the operation (e.g., elapsed time, percentage of packets received, etc.). If no responses are received after a set amount of time, then the host machine reports back to the controller that the operation failed. In the multicast case, the originating host machine may not be aware of all destinations in some embodiments. In this case, if one or more destinations is unreachable, the originating host may simply report to the controller the machines that were successfully reached. The controller, which stores information on the locations of the virtual machines in a network, would be able to identify which host machines were unreachable). Additionally, one of ordinary skill in the art would have been .

Claims 7, 9, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CAI-IANSON-RAO-BALAKRISHNAN-BIRMIWAL, in view of TESSMER (U.S. Pub. No. 2015/0103679 A1).
Per claims 7 and 16, IANSON further teaches “sending, via a network interface, (¶ [0016], there is a node configured to detect a failed node in a structured network… The node also includes an interface that is configured to receive a keep-alive query from active nodes and send a keep-alive query to passive nodes and receive a keep-alive query response from the passive nodes. The interface also sends a keep-alive query response to the active nodes in response to the keep-alive query) a third message to the second [...neighbor node...], wherein third message comprises a destination address including the address information of the second [...neighbor node...]” (¶ [0046], ¶ [0066] and ¶ [0004], A Neighbor Set Table (NST) may be automatically maintained in each node to store the information of its neighbor nodes in the distributed system. In NST, for each neighbor node there is an entry including the following fields: Node ID, IP address, and Neighbor List…The IP address is used to transfer messages, including keep-alive messages, between the nodes; the two nodes 202 and 212 already know each other's Node ID and IP address and can communicate with each other; a node 104 sends a keep-alive message 106 to a neighbour node 108). In addition, IANSON teaches “VNFs” and “a virtual proxy”. The motivation and combination is the same as that of claims 1 and 10.
However, CAI only discloses reporting a malfunction to another node, instead of reporting a successful testing result (namely when receiving a response from a tested node). In other words, CAI discloses a first node send a connectivity test query to a second node, and when a response from the When the current node detects the failure of one of its neighbor nodes, it shall notify the neighbor list of that neighbor node; if the current node 202 in the neighbor set 220 in FIG. 2 has detected the failure of node 212, node 202 should notify the failure of node 212 to all other nodes 222 and 224 in the neighbor set 220). Thus CAI does not teach performing such reporting when a successful response from the second node is received by the first node. Therefore CAI-IANSON-RAO-BALAKRISHNAN-BIRMIWAL does not teach “sending a fourth response message to the physical access node or the network management system when a first response is received from the first VNF and a third response message is received from the second VNF”.
In analogous teaching of connectivity test, TESSMER teaches a testing node reporting not only malfunction but also success of a testing on devices. Specifically TESSMER teaches when a response to a connectivity test is received by a testing node from multiple tested devices, the testing node reports test results to a network management system (controller 285) (Fig.2, ¶ [0043] ¶ [0079] and ¶ [0064], one or more controllers external to the host, such as the controller 285… the controllers can send commands to test the connectivity between the host machine 200 and one or more additional host machines (e.g., in the data center). The control interface 220, in some embodiments, also sends replies back to the controllers—e.g…connectivity test results, etc.; In the examples shown in FIGS. 4, 6, and 7, all of the test packets reach the intended destination, and therefore the originating host machine receives replies from all of these destination machines (i.e., one machine in the first example, and five machines in the second example). In this case, the host machine would report back to the controller that the ping operation was successful, and any statistics associated with the operation (e.g., elapsed time, percentage of packets received, etc.). If no responses are received after a set amount of time, then the host machine reports back to the controller that the operation failed. In the multicast case, the originating host machine may not be aware of all destinations in some embodiments. In this case, if one or more destinations is unreachable, the originating host may simply report to the controller the machines that were successfully reached. The controller, which stores information on the locations of the virtual machines in a network, would be able to identify which host machines were unreachable; The host machine then notifies the controller, or other entity that requested the connectivity test, of the results of the test. These results may include whether a packet was received … the elapsed time between sending the encapsulated test packet and receipt of the response packet). 
Thus, given the teaching of TESSMER, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a testing node reporting a test result to a network management system upon receiving successful testing responses of TESSMER into a virtual proxy testing VNFs of CAI-IANSON-RAO-BALAKRISHNAN-BIRMIWAL, such that a virtual proxy would send a test result to a network management system upon receiving a successful testing responses from VNFs. One of ordinary skill in the art would have been motivated to do so because TESSMER recognizes that it would have been advantageous to collect test statistics from a testing node regardless of a success or an anomaly and also reporting successful testing information can help identify abnormal testing (¶ [0079], In the examples shown in FIGS. 4, 6, and 7, all of the test packets reach the intended destination, and therefore the originating host machine receives replies from all of these destination machines (i.e., one machine in the first example, and five machines in the second example). In this case, the host machine would report back to the controller that the ping operation was successful, and any statistics associated with the operation (e.g., elapsed time, percentage of packets received, etc.). If no responses are received after a set amount of time, then the host machine reports back to the controller that the operation failed. In the multicast case, the originating host machine may not be aware of all destinations in some embodiments. In this case, if one or more destinations is unreachable, the originating host may simply report to the controller the machines that were successfully reached. The controller, which stores information on the locations of the virtual machines in a network, would be able to identify which host machines were unreachable). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a connectivity test (a testing node reporting test result to a network management system upon receiving successful testing responses) as taught by TESSMER into another known method of a connectivity test (a virtual proxy testing VNFs and receiving responses from the VNFs) as taught by CAI-IANSON-RAO-BALAKRISHNAN-BIRMIWAL to 


Per claims 9 and 18, IANSON further teaches “wherein the […neighbor node…] list further comprises a correspondence between the identification information and address information of a second […neighbor node…]; (¶ [0046-0047], ¶ [0036], and ¶ [0066], A Neighbor Set Table (NST) may be automatically maintained in each node to store the information of its neighbor nodes in the distributed system. In NST, for each neighbor node there is an entry including the following fields: Node ID, IP address, and Neighbor List. The Node ID is used to uniquely represent the node in the distributed overlay network, e.g., in the P2P network, the ID is the node's Peer ID. The IP address is used to transfer messages, including keep-alive messages, between the nodes…Table 1 shows an example of the NST for the node 212. From the table, it can be seen that node 212's neighbor nodes include nodes 202, 222, and 224. The IP address of node 202 is “192.168.0.100,”…The IP address of node 222 is “192.168.0.200”; the current node can communicate with the neighbor nodes and the basic information (e.g., ID and IP address) of the nodes has been exchanged. When a node joins or leaves the network, its neighbor nodes shall update their Neighbor Set 204; the two nodes 202 and 212 already know each other's Node ID and IP address and can communicate with each other), and wherein the method further comprises: sending, via a network interface, (¶ [0016], there is a node configured to detect a failed node in a structured network… The node also includes an interface that is configured to receive a keep-alive query from active nodes and send a keep-alive query to passive nodes and receive a keep-alive query response from the passive nodes. The interface also sends a keep-alive query response to the active nodes in response to the keep-alive query) a fourth message to the second […neighbor node…], wherein the fourth message comprises a destination address including the address information of the second […neighbor node…]” (¶ [0046], ¶ [0066] and ¶ [0004], A Neighbor Set Table (NST) may be automatically maintained in each node to store the information of its neighbor nodes in the distributed system. In NST, for each neighbor node there is an entry including the following fields: Node ID, IP address, and Neighbor List…The IP address is used to transfer messages, including keep-alive messages, between the nodes; the two nodes 202 and 212 already know each other's Node ID and IP address and can communicate with each other; a node 104 sends a keep-alive message 106 to a neighbour node 108). 
Moreover, IANSON further teaches a virtual proxy in a Virtualized Infrastructure Manager (VIM) (¶ [0041-0042] and ¶ [0046], shown in FIG. 3…the proxy 200 is located within, i.e. is a part of, the VIM 120….In the case of the proxy 200 incorporated into the VIM 120…since the proxy 200 in the architecture shown in FIG. 3 is within, i.e. is a part of the VIM 120, rather than requests and responses between the VNFM 110 and the VIM 120 being intercepted and forwarded by the proxy 200, such requests and responses are instead received and sent by a proxy function of the VIM 120 to a component 118 of the VIM 120) and IANSON further teaches multiple VIMs (¶ [0059] and ¶ [0022], VIMs 120; the NFV Orchestrator (NFVO) interfaces directly with the VNFMs and the VIMs). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have multiple virtual proxies wherein each proxy is located within a VIM. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a first virtual proxy and a second virtual proxy of IANSON into a node performing a connectivity check on another node based on ID-address correspondence of CAI, such that a first virtual proxy would perform a connectivity check on a second virtual proxy based on ID-address correspondence of the second virtual proxy. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating known types of nodes (a first virtual proxy and a second virtual) as taught by IANSON into another known method of a node performing a connectivity check on another node based on ID-address correspondence as taught by CAI to yield predictable and reasonably successful results of a first virtual proxy performing a connectivity check on a second virtual proxy based on ID-address correspondence (KSR MPEP 2143).
However, CAI only discloses reporting a malfunction to another node, instead of reporting a successful testing result (namely when receiving a response from a tested node). In other words, CAI discloses a first node send a connectivity test query to a second node, and when a response from the second node is not received by the first node, the first node reports a malfunction to another node (e.g. When the current node detects the failure of one of its neighbor nodes, it shall notify the neighbor list of that neighbor node; if the current node 202 in the neighbor set 220 in FIG. 2 has detected the failure of node 212, node 202 should notify the failure of node 212 to all other nodes 222 and 224 in the neighbor set 220). Thus CAI does not teach performing such reporting when a successful response from the second node is received by the first node. Therefore CAI-IANSON-RAO-BALAKRISHNAN-BIRMIWAL does not teach “sending, via a network interface, a sixth response message to the physical access node or the network management system when a fifth response message is received from the second virtual proxy”.
In analogous teaching of connectivity test, TESSMER teaches a testing node reporting not only malfunction but also success of a testing on devices. Specifically TESSMER teaches when a response to a connectivity test is received by a testing node from a tested device, the testing node reports test results to a network management system (controller 285) (Fig.2, ¶ [0043] ¶ [0079] and ¶ [0064], one or more controllers external to the host, such as the controller 285… the controllers can send commands to test the connectivity between the host machine 200 and one or more additional host machines (e.g., in the data center). The control interface 220, in some embodiments, also sends replies back to the controllers—e.g…connectivity test results, etc.; In the examples shown in FIGS. 4, 6, and 7, all of the test packets reach the intended destination, and therefore the originating host machine receives replies from all of these destination machines (i.e., one machine in the first example, and five machines in the second example). In this case, the host machine would report back to the controller that the ping operation was successful, and any statistics associated with the operation (e.g., elapsed time, percentage of packets received, etc.). If no responses are received after a set amount of time, then the host machine reports back to the controller that the operation failed. In the multicast case, the originating host machine may not be aware of all destinations in some embodiments. In this case, if one or more destinations is unreachable, the originating host may simply report to the controller the machines that were successfully reached. The controller, which stores information on the locations of the virtual machines in a network, would be able to identify which host machines were unreachable; The host machine then notifies the controller, or other entity that requested the connectivity test, of the results of the test. These results may include whether a packet was received … the elapsed time between sending the encapsulated test packet and receipt of the response packet). 
Thus, given the teaching of TESSMER, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a testing node reporting test result to a network management system upon receiving a successful testing response of TESSMER into a first virtual proxy testing a second virtual proxy of CAI-IANSON-RAO-BALAKRISHNAN-BIRMIWAL, such that a first virtual proxy would send a test result to a network management system upon receiving a successful testing response from a second virtual proxy. One of ordinary skill in the art would have been motivated to do so because TESSMER recognizes that it would have been advantageous to collect test statistics from a testing node regardless of a success or an anomaly and also reporting successful testing information can help identify abnormal testing (¶ [0079], In the examples shown in FIGS. 4, 6, and 7, all of the test packets reach the intended destination, and therefore the originating host machine receives replies from all of these destination machines (i.e., one machine in the first example, and five machines in the second example). In this case, the host machine would report back to the controller that the ping operation was successful, and any statistics associated with the operation (e.g., elapsed time, percentage of packets received, etc.). If no responses are received after a set amount of time, then the host machine reports back to the controller that the operation failed. In the multicast case, the originating host machine may not be aware of all destinations in some embodiments. In this case, if one or more destinations is unreachable, the originating host may simply report to the controller the machines that were successfully reached. The controller, which stores information on the locations of the virtual machines in a network, would be able to identify which host machines were unreachable). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a connectivity test (a testing node reporting test result to a network management system upon receiving a testing response) as taught by TESSMER into another known method of a connectivity test (a first virtual proxy testing a second virtual proxy and receiving a response from the second virtual proxy) as taught by CAI-IANSON-RAO-BALAKRISHNAN-BIRMIWAL to yield predictable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S. WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANNAH S WANG/Primary Examiner, Art Unit 2454